Per Curiam.
Appeal from an order of the County Court of Chemung County which denied, without a hearing, an application in the nature of a writ of error coram nobis to vacate a judgment of conviction rendered March 9, 1960 after a trial by the court without a jury. The judgment was affirmed upon appeal. (21 A D 2d 720.) Appellant contends that his oral inculpatory statements to police officers were not voluntarily made and that evidence thereof was improperly received upon the trial. The conviction predated Jackson v. Denno (378 U. S. 368) and inasmuch as the evidence as to the statements “was admitted without any objection by the defendant or any assertion by him or his witnesses as to voluntariness ” and there was, of course, no jury to be “ charged * * * on voluntariness ” (People v. Huntley, 15 N Y 2d 72, 77), the case is not one of those required to be remanded for a Huntley hearing. Order affirmed.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.